Citation Nr: 9902538	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-39 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 through 
October 1969.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat 
Infantryman Badge and Purple Heart Medal.

This case was previously before the Board of Veterans 
Appeals (Board) in December 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, revised the veterans 
rating for PTSD from 10 percent to 30 percent.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision of the 
veterans appeal has been obtained by the RO.

2.  The veterans PTSD, manifested primarily by nightmares, 
impaired sleep, depression, a short temper, and impaired 
concentration and short term memory, is productive of no more 
than definite social and industrial impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for PTSD is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
bilateral foot disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At the outset of the veterans claim, PTSD was rated under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).  A 30 percent 
rating was warranted when there was a definite (moderately 
large) degree of impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
In such cases, the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce a definite (moderately 
large) degree of definite industrial impairment.  See Hood v. 
Brown, 4 Vet. App. 301 (1993) and VA O.G.C. Prec. Op. 9-93 
(Nov. 9, 1993).  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, 
where, by reason of psycho neurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

A 70 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted for 
dysthymic disorder, when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community.  In such cases, 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior.  Further, the veteran was demonstrably 
unable to obtain or retain employment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§ 4.130).  Those changes were effective November 7, 1996, and 
were considered by the RO.  The Board will consider the claim 
for an increased rating for a major depressive disorder under 
both sets of regulations.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 
1997).

PTSD is now rated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In December 1992, the veteran underwent a VA psychiatric 
examination.  
On examination, his mood was somewhat somber.  Depressive 
themes of mild to moderate intensity predominated, e.g. 
feelings of dysphoria, impaired energy and sleep disturbance.  
The Axis I diagnoses were PTSD, delayed, and alcohol abuse, 
in remission.

In November 1993, the veterans mother reported that the 
veteran had difficulty settling down to work and that he had 
a short attention span and short temper.  She also reported 
that he was very nervous and that he could not stand loud 
noise or crowds.  She noted that he did not sit with his back 
to a door or window.  

In November 1993, the veterans wife reported that the 
veteran could not enjoy himself due to scars received in the 
war and that situation had taken a mental toll on the 
veteran.  She also reported that he had a short temper and 
that he preferred to be alone.  She stated that his sleep was 
impaired and that he had bad dreams.  She noted that he would 
not watch war movies.

Records and statements from the Vet Center in Evansville, 
Indiana, dated from July 1991 through March 1998, show that 
the veteran received treatment for PTSD.  In the treatment 
summary for the period from August 1995 through March 1998, 
it was noted that although he benefited from the weekly 
therapy, he continued to be troubled by nightmares associated 
with his war experiences.  From October 1995 through January 
1996, he reportedly began to increase the hours at his shop 
and to lessen his time spent at home.  During that period, 
there was evidence that he began to increase his drinking 
again.  

In late January 1996, the veteran began to have difficulty 
coping with increased stress, after learning that his VA 
check was being stopped.  That error was due to computer 
malfunction but caused the veteran high levels of anxiety.  
Attempts to review his treatment goals were met with distrust 
of THE SYSTEM.  By February 1996, the veterans anger had 
been reduced by weekly relaxation sessions.  Therapy for 
anger management continued through February, although 
increased sleep disturbance was again noted.  In March 1996, 
the veteran agreed to spend more time with his wife and son.  
The problems with his VA check were resolved, and his stress 
level was greatly affected by that event.

In April 1996, the veteran injured his ankle, and his 
nightmares again increased.  Depression was noted during that 
month.  In May 1996, the veteran was preoccupied with Vietnam 
and spent the month recalling his evacuation from Vietnam and 
return to the United States.  From June 1996 through February 
1997, he continued to address his stressor and reduced his 
panic attacks to one a month.  He also learned to effectively 
avoid those area which served to trigger his PTSD issues.

At the end of February 1997, the veteran complained of people 
showing up at his shop to discuss Vietnam issues.  Those 
people were reportedly part of a group of which the veteran 
had been a member.  There was some increase in his depression 
that month, possibly due to his work environment.  It was 
also noted that during that period, he had become moody and 
that his wife had quit her job.

In August 1997, the veteran denied depression, although he 
appeared to have lost all interest in work.  He was very 
skillful at masking his feelings.  His spouse stated that the 
veteran had withdrawn again from his family.  In October 
1997, the veteran began to show increased levels of anxiety 
produced by his group therapy and requested to be withdrawn 
from his group.  By November 1997, he was experiencing 
increased nightmares about his war trauma.  Some depression 
was also noted.  From January through March 1998, there was 
no change in the veterans progress.

In the treatment summary, the care giver noted that some 
social impairment remained and that the veteran was motivated 
to address those issues weekly.  It was also noted that 
during the previous 12 months, his relationship with his 
family remained the same.  He denied any problems at home but 
continued to work as many as 18 hours a day at his shop.  The 
care giver noted that there was some denial associated with 
the veterans drinking but that the veteran might be using 
alcohol to numb out.

During his last appointment in March 1998, the veteran was 
friendly, cooperative, and alert, and his memory was intact.  
No homicidal or suicidal ideation was noted.  His judgment 
was mildly impaired.  It was noted that he would benefit from 
continued therapy for PTSD.  The care giver stated that 
during the previous 6 months, the veterans code from the 
Global Assessment of Functioning Scale (GAF) had been 40.  In 
March 1998, his GAF had been 50.

In April 1998, the veteran underwent another VA psychiatric 
examination.  The claims file was reviewed.  It was noted 
that the veteran did not watch war movies.  He had reportedly 
had a couple of flashbacks.  He complained of nightmares of 
his war experiences occurring approximately once a week.  
They would cause him to wake up anxious and sweating.  He 
primarily worked in his shop and spent most of his time 
alone.  He stated that if he was idle, he thought more about 
Vietnam.  Helicopter noise, the smell of gunpowder, and rain 
usually made him have momentary flashbacks.  When he went 
hunting with his son, he reportedly hunted people rather than 
animals.  He had not been spending much time with his wife 
and could not go to family gatherings.  He asked his family 
and his 3 or 4 friends to visit him in his shop.  He kept an 
answering machine at his home and picked and chose the calls 
he would take.  Prior to service, he went to church but did 
not go anymore.  He drank a couple of times a week, when 
stress got to be too much for him.  

On examination, the veteran was cooperative and moderately 
groomed.  He stated that he avoided watching movies with his 
family, as sometimes, it made him cry.  He had depression and 
crying spells but did not do so in front of his family.  His 
thought process was logical and goal-oriented, and he had no 
thought disorder, delusional ideas, or hallucinations.  He 
stated that he did not trust people.  He had intermittent 
suicidal ideation, the last time, 2 months earlier.  He 
reportedly had no history of suicide attempts but once, while 
drinking, had tried to cut himself.  He was oriented to time, 
place, and person.  It was noted that he problems remembering 
some of the things that he did in Vietnam, as well as 
problems with short-term memory and concentration.  He felt 
that he did not get satisfaction from his job and was losing 
interest in his work.

On further examination, no episodes of obsessive or 
ritualistic behavior were reported.  He demonstrated a normal 
flow of speech which was goal-oriented and logical.  He had a 
history of panic attacks when he got in crowded situations 
and avoided crowded places.  The last time had been at a 
family gathering at Christmas, when he had to get out.  He 
did not go shopping during the daytime.  Reportedly, he felt 
depressed most of the time.  He had been eating 2 meals a 
day, and it was noted that his eating habits did not change 
with his mood.  He slept about 4 or 5 hours a night.  His 
sleep was light, and when he had nightmares, he was more 
discontent and irritable the next day.  He did not usually 
keep the checkbook, as he did not feel that he would remember 
what he had done or what he had spent.  The Axis I diagnoses 
were PTSD, chronic, with depression and anxiety attacks and a 
history of substance abuse, alcohol.  His stressor was 
financial difficulty, and his GAF was 40  50.
The foregoing evidence shows that the veterans PTSD is 
manifested primarily by nightmares, impaired sleep, 
depression, a short temper, and impaired concentration and 
short term memory.  He reportedly prefers to be alone and 
avoids those things which remind him of his experiences in 
Vietnam.  None of the examiners or care givers, however, have 
reported that his symptoms are productive of any more than 
the definite social and industrial impairment required for a 
rating in excess of 30 percent under the former schedular 
criteria.  Moreover, none of the examiners or caregivers have 
reported symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
or impaired abstract thinking.  Therefore, the Board is of 
the opinion that the veterans symptoms more nearly reflect 
the criteria for a 30 percent rating under the revised 
criteria used to evaluate PTSD.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to his defective hearing.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture , with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

While the veteran has reported a loss of motivation for his 
job in automobile body repair, he has not provided any 
evidence or identified any outstanding evidence which could 
support that theory of the case.  Rather, the evidence 
suggests that he is a small business owner who is a 
workaholic and that he spends the majority of his day at his 
business.  Finally, there is no evidence that the veteran has 
required frequent hospitalization for PTSD.  

In essence, the record shows that the manifestations of the 
veterans PTSD are those contemplated by the 30 percent 
noncompensable evaluation which is based on the average 
impairment in earning capacity.  Accordingly, the Board finds 
no reason for referral of this case to the Director of VA 
Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





It was noted that he owned his own automobile body shop.  His 
subjective complaints revealed that he was intolerant of 
piggy people.  Reportedly, he was a perfectionist and 
took criticism personally.  He stated that he had recurrent 
nightmares and dreams of being shot.  It was noted that he 
was easily angered and that he was never really quite 
satisfied with life.  He preferred to be alone.  He avoided 
experiences which reminded him of those in Vietnam and had 
reportedly had flashbacks triggered by such incidents as the 
smell of gunpowder or rotting flesh.  His family stated that 
he was not sensitive to their needs and that he seemed 
preoccupied.  It was noted that he was prone to panic attacks 
and that he cried easily.


was alert and oriented and engaged easily in conversation.  
He was also friendly and cooperative and made good eye 
contact.  His speech was normal.  He demonstrated an 
appropriate demeanor and a full range of affect.  His

His thought content was free of bizarre or delusional 
ideation, and his train of thought was logical and goal-
directed without significant abnormalities.  No perceptual 
distortions were noted.

His memory, problem solving ability, insight, and judgment 
were unimpaired.
- 2 -
